EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant’s representative, Casey Fitzpatrick, on May 2, 2022. The application has been amended as follows: 

In the title:
A COMPUTER-IMPLEMENTED METHOD, SYSTEM, AND NON-TRANSITORY COMPUTER-READABLE MEDIUM FOR A DIGITAL PERSONAL CARE PLATFORM

In the Claims:
1. (Currently amended) A computer-implemented method, comprising:
presenting, by a server computer system, a digital personal care platform configured to provide a user interface for customizing formulations of personal care products and a user interface for customizing settings of a personal care device having a human-machine interface device, a treatment application device, and at least one computer-controlled component comprising a usage authorization engine and a treatment control engine; 
receiving, by the server computer system from a first remote computing device accessing the digital personal care platform, user-specified settings for a custom formulation of a personal care product, wherein the user-specified settings for the custom formulation are based on user input received by the first remote computing device via a user interface provided by the digital personal care platform at the first remote computing device for customizing formulations of personal care products; 
obtaining, by the server computer system, manufacturing parameters for the custom formulation based at least on part on the user-specified settings for the custom formulation;
transmitting, by the server computer system, the manufacturing parameters to a manufacturing computer system, wherein the manufacturing parameters are configured to initiate or guide a manufacturing process to produce the custom formulation of the personal care product; 
receiving, by the server computer system from the first remote computing device accessing the digital personal care platform, user-specified settings for the personal care device having at least one computer-controlled component, wherein the user-specified settings for the personal care device are based on user input received via a user interface provided by the digital personal care platform at the first remote computing device for customizing settings of the treatment control engine of the personal care device, and wherein the first remote computing device is not in direct communication with the personal care device; 
obtaining, by the server computer system, operational parameters for the personal care device based at least in part on the user-specified settings for the personal care device;
transmitting the operational parameters from the server computer system to a second remote computing device in communication with the personal care device, wherein the operational parameters are configured to modify at least one operational characteristic of the treatment control engine of the at least one computer-controlled component of the personal care device; and 
obtaining, by the server computer system, measurements of humidity, wherein the manufacturing parameters for the custom formulation and the operational parameters for the personal care device are based at least in part on the measurements of humidity, 
wherein the treatment control engine is configured to detect actuation of the human- machine interface device and activate [[a]]the treatment application device in accordance with the at least one modified operational characteristic, and wherein the usage authorization engine is configured to determine whether the treatment control engine is authorized to activate the treatment application device before allowing activation of the treatment application device in accordance with the at least one modified operational characteristic.

17. (Currently Amended) A digital personal care platform computer system comprising: 
circuitry for presenting a digital personal care platform configured to provide a user interface for customizing formulations of personal care products and a user interface for customizing settings of a personal care device having a human-machine interface device, a treatment application device, and at least one computer-controlled component comprising a usage authorization engine and a treatment control engine; 
circuitry for receiving, from a first remote computing device accessing the digital personal care platform, user-specified settings for a custom formulation of a personal care product, wherein the user-specified settings for the custom formulation are based on user input received via a user interface provided by the digital personal care platform at the first remote computing device for customizing formulations of personal care products; 
circuitry for obtaining manufacturing parameters for the custom formulation based at least on part on the user-specified settings for the custom formulation; 
circuitry for transmitting the manufacturing parameters from the digital personal care platform computer system to a manufacturing computer system, wherein the manufacturing parameters are configured to initiate or guide a manufacturing process to produce the custom formulation of the personal care product; 
circuitry for receiving, from the first remote computing device accessing the digital personal care platform, user-specified settings for the personal care device having at least one computer-controlled component, wherein the user-specified settings for the personal care device are based on user input received via a user interface provided by the digital personal care platform at the first remote computing device for customizing settings of the treatment control engine of the personal care device, and wherein the first remote computing device is not in direct communication with the personal care device; 
circuitry for obtaining operational parameters for the personal care device based at least in part on the user-specified settings for the personal care device; 
circuitry for transmitting the operational parameters from the digital personal care platform computer system to a second remote computing device in communication with the personal care device, wherein the operational parameters are configured to modify at least one operational characteristic of the treatment control engine of the at least one computer-controlled component of the personal care device; and 
circuitry for obtaining measurements of humidity, wherein the manufacturing parameters for the custom formulation and the operational parameters for the personal care device are based at least in part on the measurements of humidity, 
wherein the treatment control engine is configured to detect actuation of the human- machine interface device and activate [[a]]the treatment application device in accordance with the at least one modified operational characteristic, and wherein the usage authorization engine is configured to determine whether the treatment control engine is authorized to activate the treatment application device before allowing activation of the treatment application device in accordance with the at least one modified operational characteristic.

21. (Currently Amended) A non-transitory computer-readable medium having stored thereon computer-executable instructions configured to cause a server computer system to perform steps comprising: 
presenting a digital personal care platform configured to provide a user interface for customizing formulations of personal care products and a user interface for customizing settings of a personal care device having a human-machine interface device, a treatment application device, and at least one computer- controlled component comprising a usage authorization engine and a treatment control engine; 
receiving, from a first remote computing device accessing the digital personal care platform, user-specified settings for a custom formulation of a personal care product, wherein the user-specified settings for the custom formulation are based on user input received by the first remote computing device via a user interface provided by the digital personal care platform at the first remote computing device for customizing formulations of personal care products;
obtaining manufacturing parameters for the custom formulation based at least on part on the user-specified settings for the custom formulation; transmitting the manufacturing parameters to a manufacturing computer system, wherein the manufacturing parameters are configured to initiate or guide a manufacturing process to produce the custom formulation of the personal care product; 
receiving, from the first remote computing device accessing the digital personal care platform, user-specified settings for the personal care device having at least one computer- controlled component, wherein the user-specified settings for the personal care device are based on user input received via a user interface provided by the digital personal care platform at the first remote computing device for customizing settings of the treatment control engine of the personal care device, and wherein the first remote computing device is not in direct communication with the personal care device; 
obtaining operational parameters for the personal care device based at least in part on the user-specified settings for the personal care device; transmitting the operational parameters to a second remote computing device in communication with the personal care device, wherein the operational parameters are configured to modify at least one operational characteristic of the treatment control engine of the at least one computer-controlled component of the personal care device; and 
obtaining measurements of humidity, wherein the manufacturing parameters for the custom formulation and the operational parameters for the personal care device are based at least in part on the measurements of humidity, 
wherein the treatment control engine is configured to detect actuation of the human-machine interface device and activate [[a]]the treatment application device in accordance with the at least one modified operational characteristic, and wherein the usage authorization engine is configured to determine whether the treatment control engine is authorized to activate the treatment application device before allowing activation of the treatment application device in accordance with the at least one modified operational characteristic.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Eligibility Considerations: 
When considering each of the limitations, the Examiner has concluded that claims 1-7 and 17-29 are eligible under 35 U.S.C. 101. Specifically, the claims recite statutory categories of invention, with claim 1 reciting a computer-implemented method (i.e., process); claim 17 reciting a computer system (i.e., machine); and claim 21 reciting a non-transitory computer-readable medium (i.e., article of manufacture). With respect to independent claims 1, 17, and 21, the eligible features include:
wherein the treatment control engine is configured to detect actuation of the human- machine interface device and activate the treatment application device in accordance with the at least one modified operational characteristic, and wherein the usage authorization engine is configured to determine whether the treatment control engine is authorized to activate the treatment application device before allowing activation of the treatment application device in accordance with the at least one modified operational characteristic.
Claims 1-7 and 17-29 recite an abstract idea because the claims recite product customization. However, the abstract idea is integrated into a practical application because the usage authorization engine determines whether the treatment control engine is authorized to activate the treatment application device prior to allowing activation of the treatment application device. This feature is an improvement to the technology because it improves device effectiveness by only allowing activation when the treatment control engine is authorized. Therefore, claims 1-7 and 17-21 are eligible under 35 U.S.C. 101.
 
Prior Art Considerations:
Claims 1-7 and 17-29 are allowable due to the combination of features. Specifically, the claims recite a digital personal care platform that presents a user interface for customizing formulations of personal care products and a user interface for customizing settings of a personal care device having a human-machine interface device, a treatment application device, and at least one computer-controlled component comprising a usage authorization engine and a treatment control engine. The server computer system of the personal care platform receives,  from a first remote computing device, user-specified settings for a custom formulation of a personal care product, wherein the user-specified settings for the custom formulation are based on user input. Manufacturing parameters for the custom formulation of the personal care product are obtained based at least in part on the user-specified settings, and the manufacturing parameters are transmitted to a manufacturing computer system. The manufacturing parameters initiate or guide a manufacturing process that produces the custom formulation of the personal care product.
The platform can also receive, from the first remote computing device, user-specified settings for the personal care device having at least one computer-controlled component. The user-specified settings for the personal care device are based on user input for customizing settings of the treatment control engine of the personal care device, and the first remote computing device is not in direct communication with the personal care device. The server computer system obtains operational parameters for the personal care device based at least in part on the user-specified settings for the personal care device, and the operational parameters are transmitted to a second remote computing device in communication with the personal care device. The operational parameters are configured to modify at least one operational characteristic of the treatment control engine of the at least one computer-controlled component of the personal care device.
The server computer system also obtains measurements of humidity, and the manufacturing parameters for the custom formulation and the operational parameters for the personal care device are based at least in part on the measurements of humidity. 
The treatment control engine is further configured to detect actuation of the human-machine interface device and activate the treatment application device in accordance with the at least one modified operational characteristic, and the usage authorization engine is configured to determine whether the treatment control engine is authorized to activate the treatment application device before allowing activation of the treatment application device in accordance with the at least one modified operational characteristic.
A digital personal care platform in combination with obtaining humidity measurements and authorizing activation of the treatment application device is novel over the cited prior art. The cited prior art utilizes custom formulations of personal care products, custom settings of personal care devices, measuring environmental conditions, such as UV and humidity, for skincare and hair care, and only allowing operation of a device with authorization, but the cited prior art fails to obviously teach the combination of these elements.
The most relevant prior art includes Lu et. al. (US 20180285952 A1, herein referred to as Lu), Machiorlette et. al. (US 20170095070 A1, herein referred to as Machiorlette), Kusumoto et. al. (WO 2013122233 A1, herein referred to as Kusumoto), Witchell et. al. (EP 3022149 B1, herein referred to as Witchell), Lipsitz et. al. (US 20120109777 A1, herein referred to as Lipsitz), and Yahnker et. al. (US 20110209721 A1, herein referred to as Yahnker). Newly cited Angal et. al. (US 20160125490 A1, herein referred to as Angal) is also relevant.
Lu discloses a computer-implemented method for producing a targeted and efficacious product (Lu: figs 2-3 and 6-9; [0029]). A personal care platform is executed on a server computer system and provides a user interface for customizing formulations and settings of personal care products to a remote computing device (Lu: figs 5-9; [0038], [0097], [0099], [0104]). Control commands are generated for dispensing the cosmetic formulation based on the customized formulation, and the cosmetic formulation is mixed by the system (Lu: figs 5-9; [0103]-[0104]). The user of the first remote computing device can enter user-specified settings to the platform, and the platform can receive skin conditions from a sensor (Lu: figs 8-9; [0103]-[0104], [0121]). Lu does not disclose a personal care device having a human-machine interface device, a treatment control device, and at least one computer-controlled component comprising a usage authorization engine and a treatment control engine, and not in direct communication with the first remote computing device. Lu also does not disclose transmitting the operational parameters from the server computer system to a second remote computing device in communication with the personal care device, wherein the operational parameters are configured to modify at least one operational characteristic of the at least one computer-controlled component of the personal care device. Lu further does not disclose obtaining one or more environmental conditions for customizing the formulation.
Machiorlette discloses customizing the settings of a personal care device having at least one computer-controlled component (Machiorlette: figs 1, 3; [0074]). A user may program a brush routine on a makeup brush using a remote computing device, and the program is used as operational parameters for the brush (Machiorlette: figs 1, 3; [0021], [0040], [0074]). The operational parameters input using the remote computing device are sent to the makeup brush via the brush operations module, and the operational parameters can modify the makeup brush’s rotation via the brush operations module to improve operational conditions (Machiorlette: figs 1, 3; [0023], [0039]-[0041]). The brush device can also ensure that the brush head attached to the device is authorized for use via authorization codes (Machiorlette: [0061]-[0062]). Machiorlette does not disclose a system for customizing formulations of a personal care product, a usage authorization engine, nor using one or more environmental conditions in customizing the personal care device.
Kusumoto discloses a device for measuring UV intensity, which is then used in the customization of a personal care product (Kusumoto: [31:22-24], [34:16-17]). Kusumoto does not disclose a digital personal care platform for customizing personal care products and personal care devices. Kusumoto also does not disclose a personal care device having a human-machine interface device, a treatment control device, and at least one computer-controlled component comprising a usage authorization engine and a treatment control engine, and not in direct communication with the first remote computing device. Kusumoto further does not disclose measuring humidity.
Witchell discloses customizing hair care products (Witchell: [0072]). The hair care products can be customized based on a desired amount or ratio of an ingredient (Witchell: [0068]). The device of Witchell can also suggest revisions to the customized hair care products (Witchell: fig 8, [0041], [0046], [0112]). Witchell does not disclose a personal care device having a human-machine interface device, a treatment control device, and at least one computer-controlled component comprising a usage authorization engine and a treatment control engine, and not in direct communication with the first remote computing device. Witchell also does not disclose obtaining a measurement of humidity to be used in the customization process.
Lipsitz discloses a method for authenticating a computing device to transmit information (Lipsitz: fig 43). Users sign up for a password protected login account and manage sub-stores or sub-customizations of products (Lipsitz: [0088]). The users can create personalized products and save their custom designs to their profile (Lipsitz: [0090]). Lipsitz does not disclose a digital personal care platform for customizing personal care products nor a personal care device having a human-machine interface device, a treatment control device, and at least one computer-controlled component comprising a usage authorization engine and a treatment control engine, and not in direct communication with the first remote computing device. Lipsitz also does not disclose obtaining measurements of humidity to use in the custom formulation or settings.
Yahnker discloses a customizable hair dryer that utilizes an interface control for activating and deactivating (Yahnker: [0038]). Operational parameters such as heat level, air flow rate, and ultrasonic vibration intensity can be customized (Yahnker: [0038]). Yahnker does not disclose that this personal care device has a usage authorization engine nor a treatment control engine. Yahnker also does not disclose a first remote computing device not in communication with the personal care device, nor the personal care device being in direct communication with a second remote computing device. Further, Yahnker does not disclose obtaining measurements of humidity for use in the custom settings.
Angal discloses an authentication method for two or more devices operating an application (Angal: figs 1A, 2, 3; [0020], [0044]). A first device associated with a user account instructs a transfer of an application to a second device associated with the user account (Angal: [0080]). The second device is checked by a device trust module to ensure that it is authorized by the user account, and when authenticated, the application running on the first device is transferred to the second device to reproduce a current state of the application session (Angal: [0080]). The application session is then activated on the second device, and deactivated on the first (Angal: [0084]). The first and second devices can have input/output components that include environmental components, such as humidity sensors (Angal: [0106]). Angal does not disclose a digital personal care platform for customizing personal care products nor a personal care device having a human-machine interface device, a treatment control device, and at least one computer-controlled component comprising a usage authorization engine and a treatment control engine.
Although individually the references teach the individual claimed features, none of the cited references anticipate or render obvious the combination of features. While these references arguably may teach the claimed limitations using a piecemeal analysis, these references would only be combined and deemed obvious based on knowledge gleaned from the applicant's disclosure. Such a reconstruction is improper (i.e., hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Accordingly, claims 17-29 taken as a whole, are indicated to be allowable over the cited prior art. The Examiner emphasizes that it is the interrelationship of the limitations that renders these claims allowable over the prior art/additional art.
Therefore, it is hereby asserted by the Examiner that, in light of the above and in further deliberation over all the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Comment
The Examiner notes the attached non-patent literature titled “SkinProf: An Android Application for Smart Cosmetic and Skincare Users”, published on September 10, 2018 by Songsri Tangsripairoj et. al. on IEEE, hereinafter referred to as “SkinProf.” SkinProf describes a smartphone application that helps connect users to their appropriate skincare products. The application considers the safety level of each ingredient in a cosmetic product based partially on the user’s skin information, and recommends products to the user based on their safety, quality, and skin type match. Although describing an application for connecting users to personalized cosmetic products, SkinProf does not describe all the features of the claimed invention.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHERINE A BARLOW/            Examiner, Art Unit 3625                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625